 

Exhibit 10.36

 

(LOGO) [img006_v6.jpg] 



Bespoke is Money...TM

 

CONSULTING AGREEMENT



 

This Consulting Agreement (the “Agreement”) is made as of this 21st day of
February 2019 (“Effective Date”), by and between NanoVibronix, Inc., a Delaware
Corporation, 9 Derech Hashalom Street, Nesher, Israel with a United States
office at 525 Executive Boulevard, Elmsford, NY 10523 (“NAOV” or the “Company”),
and Bespoke Growth Partners, Inc., a Delaware Corporation, 625 N. Flagler Drive,
Ste. 600, West Palm Beach, FL 33401 (“Bespoke,” or the “Consultant”).Company
and/or Consultant may each be referred to herein as a “Party,” and collectively
as the “Parties.”

 

WHEREAS, NAOV is focused on the manufacture and sale of noninvasive, biological
response-activating devices that target biofilm prevention, wound healing and
pain therapy;

 

WHEREAS, the Company’s products include UroShieldTM, an ultrasound-based product
to prevent bacterial colonization and biofilm in urinary catheters, enhance
antibiotic efficacy and decrease pain and discomfort associated with urinary
catheter use; PainShieldTM, a patch-based therapeutic ultrasound technology to
treat pain, muscle spasm, and joint contractures; and WoundShieldTM, a
patch-based therapeutic ultrasound device, which facilitates tissue regeneration
and wound healing;

 

WHEREAS, NAOV is exploring opportunities to grow its business lines and may
potentially seek certain strategic opportunities to strengthen the Company’s
growth prospects and balance sheet;

 

WHEREAS, Consultant has substantial corporate advisory expertise for public
companies including in the areas of bioscience, pharmaceuticals and healthcare
including medical devices and general business and management consulting and the
Company has contacted Consultant to assist Company management with its
development plans;

 

WHEREAS, Company desires to retain Consultant to (i) assist the Company with its
plans to expand its business; (ii) work towards institutionalizing the Company
from an investor perspective; (iii) develop and implement market-focused
strategies and incorporate best practices; and (iv) furnish additional ongoing
management and business consulting services aimed at enhancing Company’s
business (collectively, the “Consulting Services”);

 

WHEREAS, Consultant desires to be engaged by Company and to provide the
Consulting Services pursuant to such engagement; and

 



Page 1 of 7  

 



 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, and intending to be legally
bound hereby, Consultant and Company agree as follows:

 

1.           TERM. This Agreement shall commence on the date hereof along with
receipt of the fees defined in Section 4 below and shall extend thereafter for
one (1) year (the “Term”). Unless immediate termination is otherwise
specifically permitted herein or by applicable law, the Company may cancel this
Agreement by providing thirty (30) calendar day’s written notice to the other
Party (a “Termination Notice”). Notwithstanding, in the event of a Termination
Notice, all of the compensation mentioned in this Agreement and issued to
consultant up to and including fifteen (15) days following the Termination
Notice [“Shares,” as defined in Section 4(a) and (c) below] shall be deemed
earned (or immediately due and payable).

 

2.          CONSULTING SERVICES. Company expressly agrees and further
acknowledges that Consultant’s obligations are to be performed in a commercially
reasonable manner and that the execution of this Agreement cannot and does not
guaranty any particular success or result. Consultant agrees to act reasonably
and in good faith to assist the Company via the Consulting Services, which may
include, always at the Company’s specific request:

 

(a) Providing consulting and liaison services to the Company relating to the
further development and implementation of its corporate and business plan;

 

(b) Possible planning, review and creation of certain corporate communications
and presentations, the issuance of which shall be subject to applicable United
States securities laws, including those governing disclosure, private placements
and public offerings;

 

(c) Advising the Company with respect to potential future merger and/or
acquisition activities, alliances, joint-ventures, and/or its financial
structure and that of its divisions or subsidiaries;

 

(d) Assessment of the Company’s current shareholder base and working with the
Company to introduce potential institutional investors and high-quality retail
investors to the Company and educate such investors in regards to the current
position and potential of the Company in accordance with the Company goal of
achieving an appropriate investor mix of solid retail and institutional
investors;

 

(e) Analysis of Company’s current market strategies, recommendations, and
implementation of best practices; and

 

(f) Such other Consulting Services and assistance as Consultant and Company
shall mutually deem reasonably necessary or appropriate to enhance NAOV’s
business.

 

Company understands and acknowledges that the Consulting Services are not
intended to, will not constitute, and should never be construed as, engaging in
the provision of legal advice or broker-dealer activities to Company and that
the Consultant shall have no authority to make ‘offers’ to sell Company’s
securities, make representations or warranties on Company’s behalf or bind the
Company in any way.

 



Page 2 of 7  

 



 

 

 

3.          APPROVAL OF INFORMATION. Company shall furnish Consultant with such
information as is reasonably required in order for Consultant to perform its
duties hereunder (all such information so furnished, the “Information”). Company
recognizes and confirms that Consultant (i) will use, and rely primarily on, the
Information and information available from generally recognized public sources
(the “Public Information”) in rendering its services without having
independently verified the same; (ii) does not assume responsibility for the
accuracy or completeness of the Information and Public Information; (iii) will
not make an appraisal of any assets of Company; and/or (iv) will provide its
advice hereunder based on the Information and the Public Information. It is the
Company’s responsibility to make certain that the Information to be furnished by
Company, when delivered, will be true and correct in all material respects and
will not contain any misstatement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. Consultant shall make no representations, warranties or guarantees
on behalf of Company without Company’s prior written consent.

 

4.            COMPENSATION.

 

For the Consulting Services rendered during the Term, the following
compensation/fees shall be due and owing the Consultant from the Company:

 

(a) Simultaneous with the execution of this Agreement, Company shall issue and
immediately and irrevocably deliver to Consultant, Two Hundred Seventy-Five
Thousand (275,000) restricted shares of Common Stock of the Company (the
“Shares”) and Fifty Thousand United States Dollars ($50,000 USD) (the “Cash
Fee”).

 

(b) The Shares and Cash Fee are deemed and agreed to be a commencement incentive
and consideration now due and owing for Consultant entering into this Agreement
and performing Consultant’s duties during the Term of this Agreement. Company
acknowledges that Consultant has foregone other opportunities to enter into this
Agreement and to reserve sufficient resources to perform its duties throughout
the Term (including preliminary research, diligence and infrastructure set up
for Company’s account), and that Company therefore derives immediate benefit as
a result of these actions taken by the Consultant hereunder.

 

(c) If the Company has not previously terminated this Agreement pursuant to
Section 1, on the three (3) month anniversary of this Agreement, Company shall
issue and immediately and irrevocably deliver to Consultant or its designated
assignee, Seventy-Five Thousand (75,000) additional restricted shares of Common
Stock of the Company. Following such issuance of additional shares [as well as
the additional shares as set forth in this Section 4(d) and (e)] all references
to “Shares” herein shall also refer to such additional shares except that
Section 4(b) above is not applicable to the additional shares.

 



Page 3 of 7  

 



 

 

 

(d) If the Company has not previously terminated this Agreement pursuant to
Section 1, on the seven (7) month anniversary of this Agreement, Company shall
issue and immediately and irrevocably deliver to Consultant or its designated
assignee, Two Hundred Thousand (200,000) additional restricted shares of Common
Stock of the Company.

 

(e) If the Company has not previously terminated this Agreement pursuant to
Section 1, on the ten (10) month anniversary of this Agreement, Company shall
issue and immediately and irrevocably deliver to Consultant or its designated
assignee, One Hundred Thousand (100,000) additional restricted shares of Common
Stock of the Company.

 

(f) Consultant shall not be issued, at any time during the Term or any extension
thereof, such number of shares of NAOV common stock that would result in
beneficial ownership by the Consultant and its affiliates of more than 9.99% of
the outstanding shares of Company Common Stock.

 

(g) The Company agrees to take any and all action(s) necessary to clear the
Shares and each issuance of additional shares awarded to Consultant under this
Section 4 of restriction upon presentation of any Rule 144 application by
Consultant or its broker, including, without limitation, (i) authorizing the
Company’s transfer agent to remove the restrictive legend on the subject Shares
or additional shares, (ii) expediting the acquisition of a legal opinion from
Company’s authorized counsel at Company’s expense (or, in the event Consultant
uses its own counsel, at company’s expense up to $500) favorably opining as to
the removal of the restrictive legend, and (iii) cooperating and communicating
with Consultant and its broker in order to use the Company’s commercially
reasonable best efforts to clear the subject shares of restriction as soon as
possible after presentation of a Rule 144 application by Consultant or its
broker to either the Company or its transfer agent. Further, the Company agrees
not to unreasonably withhold or delay approval of any application filed by
Consultant or its broker under Rule 144 to clear the subject shares or
additional shares of restriction.

 

(h) The Company (i) agrees that its Board of Directors has approved this
Agreement and that it will appropriately and timely disclose the issuance of the
Shares as issued in its SEC filing(s) if required by applicable securities laws;
(ii) shall provide Consultant with a true and correct copy of the Company Board
Resolution authorizing the issuance of the Shares; and (iii) represents and
warrants that the Shares issued to Consultant as compensation hereunder shall be
validly issued, fully paid and non-assessable.

 

(i) The Parties shall negotiate and agree in good faith regarding Consultant’s
compensation package for any consulting services to be provided beyond the scope
of this Agreement and/or beyond the Term depending upon the Company’s needs at
such time and the services being requested of Consultant.

 



Page 4 of 7  

 



 

 

 

(j) The registration name on all stock certificates delivered to Consultant
shall be “Bespoke Growth Partners, Inc.” unless Consultant advises otherwise in
a writing signed by its CEO.

 

5.            LIMITATION OF ENGAGEMENT. Company acknowledges that Consultant has
been retained only by Company, that Consultant is providing Consulting Services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that Company’s engagement of Consultant is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of NAOV or any other person not a Party hereto as against Consultant or
any of its affiliates, or any of its or their respective officers, directors,
controlling persons, employees or agents. Unless otherwise expressly agreed in
writing by Consultant, no one other than the Company is authorized to rely upon
this Agreement or any other statements or conduct of Consultant. Company
acknowledges that any recommendation or advice, written or oral, given by
Consultant to the Company in connection with Consultant’s engagement is intended
solely for the benefit and use of the Company, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Consultant
shall not have the authority to make any commitment binding on the Company.
Company in its sole discretion, shall have the right to reject any investor
introduced to it by Consultant.

 

Company acknowledges that neither the price of the company’s stock, nor the
trading volume thereof measure Consultant’s performance hereunder.

 

6.           CONFIDENTIALITY. Other than as required by applicable law, neither
Consultant nor any of its consultants, employees, agents, and/or officers or
directors shall disclose any knowledge or information they may obtain in the
course of performing the Consulting Services, which knowledge or information
might concern confidential or material, non-public affairs of Company without
the Company’s prior consent.

 

7.            COMPLIANCE AND GOVERNING LAW.

 

(a) NAOV, in connection with the issuance of any stock to Consultant hereunder,
as may be applicable, shall be responsible for any and all compliance with
applicable securities laws, rules and regulations, including, without
limitation, the Act as well as all applicable filing requirements under the
Securities Exchange Act of 1934 (“Exchange Act”), and all state securities laws.
Company recognizes and agrees that failure to timely make its Exchange Act
filings will materially hinder the effectiveness of the Consulting Services and
will constitute automatic grounds for cancellation by the Consultant and all
compensation paid to Consultant up to and including the date of such failure
shall be deemed fully earned by Consultant as of such date.

 

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 



Page 5 of 7  

 



 

 

 

(c) It is specifically understood that Consultant is not and does not hold
itself out to be a ‘broker/dealer’ as that term is understood in applicable law
(including the ‘Paul Anka’ SEC no-action letter dated July 24, 1991, and the
‘Country Business, Inc.’ SEC no-action letter dated November 8, 2006) in
reference to the Company procuring financing sources and merger and/or
acquisition candidates, and Consultant does not normally provide such services.
Consultant may identify and introduce to the Company potential investors but
will not be responsible for the structuring of any transaction with any such
investor. Any obligation to pay compensation hereunder shall survive the merger,
acquisition or other change in the form of entity of the Company and to the
extent it remains unfulfilled shall be assigned and transferred to any successor
to the Company. The Company agrees that no reference to the Consultant will be
made in any filing, press release or advertisement of any financing without the
express approval, in writing, of such release by Consultant, except as required
at law. It is further understood that Company and not Consultant is responsible
to perform any and all due diligence on any broker/dealer, lender, investor or
merger or acquisition candidate introduced to Company by Consultant under this
Agreement prior to Company receiving funds or closing on any transaction.

 

8.            NOTICE. All notices and correspondence hereunder shall be in
writing and sent by overnight delivery service, with all charges prepaid, to the
applicable Party at the addresses set forth above, or by confirmed facsimile
transmission (including, without limitation, computer generated facsimile) or by
e-mail, as to each Party, to such address as any Party may from time-to-time
designate for itself by notice in writing given to the other Party complying as
to delivery with the terms of this Section 8. All such notices and
correspondence shall be deemed given upon the earliest to occur of (i) if by
e-mail, actual receipt; (ii) if sent by overnight delivery service, when
received at the above stated addresses or when delivery is refused; or (iii) if
sent by facsimile transmission or electronic mail, on the next business day or
when receipt of such transmission is acknowledged or confirmed, whichever is
earlier.

 

9.            INDEMNIFICATION. Subject to Section 10 hereunder, Company agrees
to indemnify, defend and hold harmless Consultant, its officers, directors,
members, employees, affiliates, and agents against all losses, expenses, damages
and costs, including reasonable attorneys’ fees, resulting from any act, action
or omission, except for acts of Consultant of willful misconduct, bad faith or
gross negligence related to this Agreement.

 

10.          LIMITATIONS. Any liability of Consultant and its officers,
directors, controlling persons, employees or agents related to this Agreement
shall not exceed Twenty-Five Thousand United States Dollars (USD $25,000),
unless it is finally judicially determined that such liability resulted
primarily from the gross negligence or willful misconduct of Consultant (in
which case there shall be no such limitation). Subject to Section 7(a), any
liability of Company and its officers, directors, controlling persons, employees
or agents related to this Agreement shall not exceed the compensation (Shares)
actually issued to Consultant by Company pursuant this Agreement, unless it is
finally judicially determined that such liability resulted primarily from the
gross negligence or willful misconduct of Company (in which case there shall be
no such limitation). No guarantees of NAOV stock performance express or implied
have been made by or involving the Company or Consultant in connection with this
Agreement, which Agreement memorializes the full extent of the relationship
between the Company and Consultant.

 



Page 6 of 7  

 



 

 

 

11.           EXPENSES. Company will reimburse Consultant for its receipted
expenses incurred in connection with the Consulting Services, if such expenses
are approved in advance in writing (email confirmation is acceptable).
Reimbursement shall be made within thirty (30) business days following receipt
of Consultant’s invoice. Company shall also reimburse Consultant for costs
incurred by Consultant for collection of any fees due to Consultant under this
Agreement, including but not limited to reasonable attorneys’ fees and court
costs.

 

12.           INDEPENDENT CONTRACTORS. No agency, joint venture, partnership or
employment shall be created by this Agreement, as the Parties are independent
contractors with respect to one another. Neither Party shall have authority to
act as an agent of the other or to otherwise bind the other to any agreement,
commitment, obligation, contract, instrument, undertaking, arrangement,
certificate or other matter. Each Party hereto shall refrain from making any
representation intended to create an apparent agency, employment, partnership or
joint venture relationship.

 

13.          MISCELLANEOUS. This Agreement shall not be modified or amended
except in writing signed by the Parties. This Agreement shall be binding upon
and inure to the benefit of the Parties. This Agreement constitutes the entire
agreement of the Parties with respect to the subject matter hereof and
supersedes any prior agreements. If any provision of this Agreement is
determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of the
Agreement shall remain in full force and effect. In the interpretation of this
Agreement, the ‘contra proferentem’ rule of construction will not apply (this
Agreement being the product of negotiations between commercially sophisticated
Parties) and this Agreement will therefore not be construed in favor of or
against any Party by reason of the extent to which any Party or its professional
advisors participated in the preparation and drafting hereof. This Agreement may
be executed in counterparts (including e-mail or facsimile counterparts), each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the Parties to this Consulting Agreement have hereunto set
their hands and seal the day and year first above written.

 



Bespoke Growth Partners, Inc.   Nano Vibronix, Inc.       By:  -S-Mark H.
Peikin, Esq. [img007_v6.jpg]   By:  -S-Brian Mu [img008_v6.jpg] Name: Mark H.
Peikin, Esq.   Name: Brian Murphy Title: CEO   Title: CEO Duly Authorized   Duly
Authorized

 

[Signature Page 7 of 7 / Bespoke Growth Partners, Inc. / NAOV / Consulting
Agreement / February 2019]

 



Page 7 of 7  

 

 

 